Citation Nr: 0323811	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  94-44 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
vision.

2.  Entitlement to service connection for chloracne, claimed 
as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1992 RO decision that denied the 
veteran's claims of service connection for bilateral 
defective vision and chloracne.  In a June 1999 remand, the 
Board requested that the RO certify the aforementioned claims 
of service connection or explain why they were not to be 
certified.  The RO later certified the claims to the Board.  
In August 2001, the Board remanded the veteran's claim of 
service connection for bilateral defective vision.  The Board 
also noted that the claim of service connection for acne had 
been previously adjudicated and became final.  As such, the 
claim was recharacterized as an application to reopen.  In 
the August 2001 decision, the application was reopened and 
remanded.


FINDINGS OF FACT

1.  Any current bilateral vision problems, including 
refractive error, presbyopia, and arcus senilis, are not 
attributable to a disease or injury in service. 

2.  Current chloracne is attributable to inservice herbicide 
exposure.


CONCLUSIONS OF LAW

1.  Bilateral defective vision was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2002).

2.  Chloracne was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from March 1969 to March 
1971.  His service personnel records show that he served in 
Vietnam.  The veteran's eyes and skin were normal on 
induction examination in September 1968.  He reported a 
history of skin diseases; and an examiner noted he had a 
history of acne.  On separation examination in February 1971, 
it was noted that the veteran's eyes and skin were normal.

In 1975, the veteran reported that he felt something in his 
eyes when firing his weapon.  It was noted he had a mild 
corneal scar of the left eye. 

In August 1978, the veteran complained of irritation of both 
eyes.

Records, dated in 1980, show that the veteran reported that 
as he was drilling a shaft a piece of shaving hit his right 
eye, despite his use of safety glasses.  On examination, 
there was a small area under his eyelid that was bleeding.  A 
follow up examination revealed that there was no foreign body 
or bleeding. 

On a February 1985 Agent Orange registry examination, the 
veteran was noted as having no blurred vision, or pain or 
disease of the eyes.  It was also noted that he had acne on 
his face, and reported having acne while in service. 

An October 1993 VA general medical examination report shows 
that the veteran had an undetermined rash of the face. 

In May 1994, the veteran testified at a RO hearing.  He 
related that he had injured his eyes in service while 
stationed at Fort Benning.  Specifically, he said he had 
gotten dirt and grit in his eyes as he fired a M-14 on the 
rifle range.  He said he was told by the drill instructor to 
keep firing despite his eye problems.  He said he later went 
to the hospital, where his eyes were rinsed out, and he was 
given some eye drops.  One week later, he said, he went back 
for a check up.  After that, he said, he had vision problems, 
including bilateral blurred vision.  With regard to his skin 
problems, he said, he had acne of the cheeks.  He said he was 
exposed to Agent Orange in Vietnam.  He said he presented for 
treatment and was given wintergreen alcohol for application 
on the skin.  After service, in the 1970s, he said he was 
treated for skin problems. 

A July 1994 VA skin examination report shows that the veteran 
reported that he had been having knots, cysts, and pus bumps 
on his cheeks since his military service.  The diagnosis was 
acne, and possible chloracne.  

A December 1994 VA skin examination report shows that the 
veteran was diagnosed as having acne. 

VA medical records, dated in 1994 and 1996, show that the 
veteran presented for treatment of cysts on his face.  The 
diagnoses included acne, nodular cystic acne, and 
questionable chloracne.

VA hospitalization records, dated in May 1997, reflect that 
the veteran was diagnosed as having an acneiform skin 
condition which had been chronic since jungle service.  Dry 
eyes were also noted. 

VA medical records, dated in 2001, reflects diagnoses 
including cystic dermal lesions and questionable cystic acne.  

An April 2002 VA skin examination report shows that the 
veteran reported that he had acneiform eruptions of the face 
since 1969.  It was noted that he had been stationed in 
Vietnam.  He reported that he was sprayed with Agent Orange 
numerous times.  Following an examination, the diagnosis was 
acne vulgaris versus chloracne.  

An April 2002 VA eye examination report shows that the 
veteran reported that, in 1969, he got material in his eye 
after firing his gun.  He said his eyes were patched and 
lavaged.  He said he was later bothered by bright flashes and 
explosions from tank ammunition.  Following an examination, 
the diagnoses were refractive error, presbyopia, and 
bilateral arcus senilis.  It was noted that his eye 
conditions were more than likely not related to service. 

A March 2003 addendum to the VA skin examination report 
reflects that multiple dermatological eruptions had been 
documented.  It was also noted that the eruptions were 
consistent with acne.  It was opined that it was at least as 
likely as not that the veteran had chloracne.  A May 2003 
addendum to the VA skin examination report reflects that the 
examiner reviewed the claims file and the Board's remand.  
The examiner also indicated he had discussed the case with 
the dermatology consultant who had conducted the April 2002 
examination.  It was opined that the veteran had chloracne, 
and that it was at least as likely as not that such was 
related to his Agent Orange exposure.

In a May 2003 addendum to the VA eye examination, the 
examiner indicated that the claims file had been reviewed.  
It was opined that it was more likely than not that the 
veteran's eye problems were not related to service.  It was 
noted that his refractive error was genetic; his presbyopia 
was age induced; and his arcus senilis was probably related 
to elevated cholesterol. 

II.  Legal Analysis

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
record shows that the veteran was properly notified of the 
November 1992 RO decision that denied his claims of service 
connection.  The veteran was issued a statement of the case 
(in September 1993) and numerous supplemental statements of 
the case (SSOCs in January 1995, August 1996, September 2000, 
and in May 2003).  The Board concludes that the RO decision, 
SOC, SSOCs, and letters sent to the veteran over the years 
(including the August 2001 VCAA letter) informed him of:  why 
the evidence on file was insufficient to grant service 
connection; what evidence the record revealed; what VA was 
doing to develop the claims; and what information and 
evidence was needed to substantiate his claims.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA has met its duty to 
inform the veteran. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The Board remanded the claims so that further 
evidentiary development could be completed.  All relevant VA 
medical records are on file.  In August 2001, SSA indicated 
that the veteran's folder had been destroyed; as such, no 
further attempts need be made.  Further, the veteran was 
afforded comprehensive VA examinations in conjunction with 
his appeal.  Given the present circumstances, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claims.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b); see 
also Savage v. Gober, 10 Vet. App. 488 (1997).  Finally, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects and refractive error may 
not be service-connected because they are not considered 
injuries or disease under VA law and regulations.  38 C.F.R. 
§ 3.303(c); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
However, service connection may be granted where a 
superimposed injury or disease occurs during, or as a result 
of, active service.  VA O.G.C. Prec. Op. No. 82-90 (July 18, 
1990).  Service connection may be granted for diseases of 
congenital, developmental, or familial origin.  

VA's Office of General Counsel has distinguished between 
congenital or developmental defects, for which service 
connection is precluded by regulation, and congenital or 
hereditary diseases, for which service connection may be 
granted, if initially manifested in or aggravated by service.  
VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990); VAOPGCPREC 67-
90, 55 Fed. Reg. 43253 (1990).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(a).  For service 
connection to be warranted for a congenital or developmental 
defect, the evidence would have to show that a superimposed 
injury to the eye during service aggravated the refractive 
error or the congenital/developmental defect.

Vision Problems

A review of the veteran's service medical records (1969-1971) 
shows that his eyes were normal throughout his period of 
service, including at the time of his entrance and separation 
examinations.  Several years after service, in 1975, he 
presented with eye problems after a stint at the firing 
range.  A mild corneal scar of the left eye was noted.  In 
1978, he again complained of eye irritation.  In 1980, he 
presented following an incident in which shavings hit his 
right eye.  On examination, a small area of bleeding was 
noted below his eyelid.  A follow-up eye examination revealed 
no bleeding or foreign bodies.  At a February 1985 Agent 
Orange registry examination, no abnormalities of the eyes 
were noted.  There was no blurred vision or pain or disease 
of the eyes.

More recent evidence shows that he underwent a VA eye 
examination in April 2002.  During the examination, he 
reported he had gotten material in his eyes after firing a 
gun during service.  He said his eyes were treated.  
Following an examination, the diagnoses were refractive 
error, presbyopia, and bilateral arcus senilis.  It was 
opined that it was more likely than not that the veteran's 
eye conditions were not related to service.  A May 2002 
addendum reflects that the claims folder was reviewed.  It 
was again opined that it was more likely than not that the 
veteran's eye problems were not related to service.  It was 
specifically noted that the veteran's refractive error was 
genetic.  His presbyopia was age induced; and it was opined 
that his arcus senilis was probably related to elevated 
cholesterol. 

In sum, it is noted that the record reveals that the veteran 
did not experience any eye problems during his period of 
service.  In fact, his eyes were consistently noted as 
normal.  Several years after his service discharge, in 1975, 
he presented for treatment complaining of eye problems after 
being on the firing range.  A corneal scar was noted.  The 
date of onset was not indicated.  Subsequently dated medical 
records show that he occasionally presented for treatment of 
eye irritation.  On VA examination in 2002, eye disorders 
were diagnosed; however, none of the diagnoses were 
attributed to a disease or injury in service.  Among the 
diagnoses was refractive error and such was noted as genetic 
in origin.  

Refractive error may not be service-connected because it is 
not considered an injury or disease under VA law and 
regulations.  38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  There are purported exceptions to the 
aforementioned regulation, and these exceptions are outlined 
in Adjudication Procedure Manual M21-1, Part VI, 11.07.  
However, to the extent that the M21-1 attempts to grant 
service connection when there is no underlying disese or 
injury, such provision is not in accord with the law 
(38 U.S.C.A. § 1110) and is not valid.  Terry v. Principi, 
02-7416, 2003 U.S. Lexis 17903.  Regardless, the veteran does 
not meet any of the exceptions.  As such, service connection 
is not warranted for refractive error. 

With regard to the veteran's other eye diagnoses, neither was 
attributed to service.  Presbyopia was noted as age induced, 
and bilateral arcus senilis was attributed to elevated 
cholesterol.  Notably, there are no indications of either eye 
condition in service, and there was no demonstrated elevated 
cholesterol in service. 

In sum, there is no competent evidence that establishes that 
the veteran has an eye disability that is due to a disease or 
injury in service.  It is noted that there are no documented 
eye problems in service.  Further, the most current medical 
evidence shows that he has several eye conditions, none of 
which were incurred or aggravated during service.  

The veteran's statements and hearing testimony which is to 
the effect that he has eye problems which are attributable to 
service is acknowledged.  He asserts that his eyes were 
injured on the firing range.  The veteran is competent to 
comment that he experienced eye problems in service; however, 
he is not competent to comment that any current eye problems 
are etiologically related to service.  In this regard, it is 
noted that the veteran is a layman and does note have the 
requisite competence to give a medical opinion on the 
diagnosis or etiology of any disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, application of the rule is only appropriate 
when the evidence is evenly balanced or in relative 
equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 
53-56 (1991).  Such is not the case in this instance as the 
weight of the evidence is against the claim of service 
connection for bilateral defective vision.

Chloracne

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has one of the herbicide-related diseases listed in the 
law, is presumed to have been exposed during such service to 
certain herbicide agents (e.g., Agent Orange), unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military 
service, chloracne or other acneform diseases consistent with 
chloracne, among other diseases, will be rebuttably presumed 
to have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

A review of the veteran's service records shows that he 
served in Vietnam; as such, his exposure to herbicides will 
be presumed.  His service medical records reflect that his 
skin was clinically normal on induction.  As such, he is 
presumed sound.  (Only a prior history of acne was reported 
on induction examination.)  There is no evidence reflecting 
complaints, treatment, or a diagnosis of acne during active 
duty.  Further, there is no evidence of a diagnosis of 
chloracne within one year of his service discharge.

Acne was first noted in the mid 1980s, several years after 
his release from service.  A 1985 Agent Orange registry 
examination reflects that the veteran reported that he had 
acne since service, and acne was noted on examination.  
Thereafter, medical records on file consistently show skin 
problems, with varying diagnoses including chloracne.  In 
addition, there is a consistent history of acne problems 
since service.  

In 2002, the veteran underwent a VA skin examination to 
reconcile the etiology of his skin problems.  In April 2002, 
the diagnosis was acne vulgaris versus chloracne.  Subsequent 
addendums to the April 2002 VA examination report, in March 
and May 2003, confirm that the chloracne was the proper 
diagnosis.  Further, it was opined that it was more likely 
than not that the veteran's chloracne was related to Agent 
Orange exposure. 

Despite the lack of findings of chloracne in service or 
within one year of his service discharge, the Board finds the 
consistent history of acne since service and the VA 
examination findings which attribute current chloracne to 
Agent Orange exposure in service to be highly probative.  
Giving the veteran the benefit of the doubt, the Board finds 
that service connection for chloracne is warranted.  
38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for bilateral defective 
vision is denied.

Entitlement to service connection for chloracne is granted. 



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



